PER CURIAM.
Upon consideration of the stipulation of counsel for respective parties, and order of court endorsed thereon, that this cause abide the final judgment to be entered in companion cause, No. 8945, Paul L. Case v. Com’r of Internal Revenue, 103 F.2d 283, and it appearing that the judgment of this court reversing the decision of the United States Board of Tax Appeals was filed and entered in said companion cause No. 8945 on April 14, 1939, and no proceedings on review of -such judgment were taken, and that the United States Board of Tax Appeals has entered, on August ■2, 1939, its final redetermination in said companion cause No. 8945, and the parties having further stipulated, by stipulation "filed August 28, 1939, that a judgment of reversal be filed and entered herein, and by direction of the court, it is ordered that a judgment of reversal be filed and entered herein, and that the mandate of this court in this cause issue forthwith.